MEMORANDUM
MEREDITH, District Judge.
This matter is pending on defendants’ motion for summary judgment. This Court has jurisdiction by virtue of diversity of citizenship and the amount in controversy is in excess of $10,000. The complaint alleges that ever since 1968 McDonnell Company (hereinafter called McDonnell) has consistently sought to merge with Douglas Aircraft Company, Inc., (hereinafter called Douglas); that during the spring of 1966 the stock of Douglas fell from $111 per share to $30 per share; that at the time the stock of Douglas fell the individual defendants, who were directors of McDonnell, acquired stock of Douglas at bargain prices knowing that McDonnell would merge with Douglas; that after the public announcement of the merger between Douglas and McDonnell, the stock of Douglas rose to $69.75 on March 6, 1967; that the individual defendant-directors made substantial profits.
Defendants in their affidavits filed with the motion for summary judgment show that none of the defendant-directors, except James S. McDonnell, purchased any stock during this period of time, and that none of them made any personal profit. The affidavit of James S. McDonnell shows that the individual stock which he purchased was sold by him to McDonnell at his cost. Accordingly, the affidavits on file conclusively show that none of the defendant-directors of McDonnell derived any personal profit from any transaction as alleged in the complaint and that there is no basis in fact for the allegations of plaintiff’s complaint.
The attorney for the plaintiff has been heard in oral argument and has submitted to the Court a letter stating that he does not desire to file any counter-affidavits in this cause.
*687There are no facts in dispute and it is apparent from the affidavits on file with the Court that a judgment should be entered in favor of the defendants and against the plaintiff.